Ames, J.
Upon the assumption that a proper certificate was necessary to the officer’s justification, (which we need not decide,) we find no error in his proceedings. He had the debtor before a magistrate who had authority to act in such a case. The District Court and the justice thereof have the same jurisdiction, power and authority as police courts and the justices thereof under the Gen. Sts. e. 124, § 9, and the St. of 1872, c. 200, § 1. Having authority to act in the case, it is to be presumed that he acted under that authority, and that the court was not in session at the time, notwithstanding the form of the certificate. Richardson v. Burleigh, 3 Allen, 479. Sabins v. Jones, 119 Mass. 167. The officer’s return, that the debtor did not desire to take the poor debtor’s oath, furnishes a full justi*390fication for his commitment to prison. The additional averment as to sureties must be taken to mean only that he offered no sureties, and it may be considered as mere surplusage.

Judgment for the defendant. .